Citation Nr: 0718890	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  05-36 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
Type II.

2.  Entitlement to service connection for arthritis (claimed 
as rheumatoid arthritis).

3.  Entitlement to service connection for benign prostatic 
hypertrophy (BPH).

4.  Entitlement to service connection for coronary artery 
disease (CAD).

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for major depressive 
disorder.

7  Entitlement to service connection for cataracts. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from January 1966 to December 
1968.

This appeal to the Board of Veterans Appeals (the Board) is 
from action taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Reno, Nevada, October 2004. 

The veteran provided testimony before the undersigned at a 
hearing held by videoconference in November 2006; a 
transcript is of record.  The record was held open for a 
period of time thereafter for the submission of additional 
evidence.  That has now been received by the Board 
accompanied by a written waiver of initial VARO 
consideration.

Issues # 4,5, 6 and 7 are being remanded and are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.





FINDINGS OF FACT

1.  Adequate evidence is now in the file for an equitable 
resolution of the pending appellate issues ## 1, 2 and 3.

2.  The veteran had active service as a Marine in Vietnam and 
is presumed to have been exposed to Agent Orange.

3.  The preponderance of the evidence sustains the reasonable 
presumption of a nexus between the veteran's diabetes and in-
service exposure to Agent Orange.

4.  The preponderance of the evidence is against BPH as being 
due to service.

5.  The preponderance of the evidence is against arthritis as 
being due to service.

6.  The preponderance of the evidence is against BPH or 
arthritis as being due to diabetes mellitus or to in-service 
exposure to dioxins.



CONCLUSIONS OF LAW

1.  Diabetes mellitus, type II, may be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116, 1137, 5103, 5107(b) (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2006).

2.  BPH was not incurred in or aggravated by service and is 
not due to service-connected disability. 38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5103(a), 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.159, 3.307, 3.309, 3.310 (2006).

3.  Arthritis, including rheumatoid arthritis, was not 
incurred in or aggravated by service, may not be presumed to 
have been so incurred, and is not due to service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5103(a), 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.102, 3.159, 3.307, 3.309, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).

The veteran filed his claim for service connection for the 
herein concerned disabilities in August 2004.  The VARO 
provided a pre-adjudication VCAA notice by letter dated in 
August 2004.  After the acquisition of extensive VA and 
private clinical records, the RO denied his claim in action 
in October 2004.  The veteran filed his Notice of 
Disagreement (NOD ) in May 2005.  A SOC was issued in August 
2005.  The veteran filed his Substantive Appeal, a VA Form 9, 
in November 2005.

The veteran requested a hearing.  A specific Dingess 
notification letter was sent to him in March 2006.  That same 
month, the veteran responded that he had nothing further to 
submit.  In the interim, additional clinical records were 
received and added to the file.  A SSOC was issued in August 
2006.  The veteran provided testimony at a hearing before the 
undersigned by videoconference in November 2006.  At that 
time, and subsequently, additional clinical evidence was 
received on which the veteran provided written waiver of VARO 
initial consideration.

Throughout, correspondence was sent indicating what 
additional evidence was needed to substantiate the claim of 
service connection.  The veteran was also notified that VA 
would obtain service records, VA records, and records of 
other Federal agencies, and that he could submit private 
medical records or authorize VA to obtain private medical 
records on his behalf.  He was asked to submit any evidence 
that would include that in his possession.  The notice 
included the general effective date provision for the claim, 
that is, the date of receipt of the claim.  

The Board finds that the content of the letters provided to 
the veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist, and any defect with respect to timing was 
harmless error.  See Mayfield, supra, and subsequent cases 
which are applicable herein.  He was repeatedly advised of 
his opportunities to submit additional evidence.  Thus, the 
Board finds that the purpose behind the notice requirement 
has been satisfied because the veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim with regard to issues #1, 2 and 3.  

It appears that all reasonably obtainable evidence identified 
by the veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other reasonably pertinent 
evidence not already of record, which would be needed for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with ample and 
adequate opportunity to submit evidence and argument in 
support of his claim, and to respond to VA notices.  

In addition, the claimant has not demonstrated any error in 
VCAA notice, and therefore the presumption of prejudicial 
error as to such notice does not arise in this case.  See 
Sanders, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development (except with regard to 
other than issues # 1, 2 and 3).  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Pertinent Law

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2006).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

In addition, service connection for arthritis may be 
established based upon a legal presumption by showing that 
the disability was manifested to a compensable degree within 
one year after the date of separation from service.  38 
U.S.C.A. §§ 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for a disability which is 
aggravated by, proximately due to, or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310 
(2006).  See Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc).  The Board notes that 38 C.F.R. § 3.310, the 
regulation which governs claims for secondary service 
connection, has been amended recently.  The intended effect 
of this amendment is to conform VA regulations to the Allen 
decision, supra. codified at 38 C.F.R. § 3.310(b).  Since VA 
has been complying with Allen since 1995, the regulatory 
amendment effects no new liberalization or restriction in 
this appeal.

In general, service connection may be presumed for residuals 
of Agent Orange exposure by showing two elements.  First, a 
veteran must show that he served in the Republic of Vietnam 
during the Vietnam War era.  See 38 U.S.C.A. § 1116; 38 
C.F.R. § 3.307(a)(6).  Second, the veteran must be diagnosed 
with one of the specific diseases listed in 38 C.F.R. § 
3.309(e).  See Brock v. Brown, 10 Vet. App. 155, 162 (1997).  
If a disorder is not listed in 38 C.F.R. § 3.309(e), the 
presumption of service connection related to Agent Orange is 
not available.  See McCartt v. West, 12 Vet. App. 164, 166 
(1999).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a certain listed disability, shall be presumed to have 
been exposed during such service to an herbicide agent (Agent 
Orange), unless there is affirmative evidence to establish 
that the veteran was not exposed to any such agent during 
that service.  38 C.F.R. § 3.307(a)(6)(iii) (2006); McCartt 
v. West, supra.

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. Presumptive periods are not intended to 
limit service connection to disease so diagnosed when the 
evidence warrants direct service connection.  See 38 C.F.R. § 
3.303(d).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim. 38 C.F.R. § 
3.303(b) (2006).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2006).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  Determinations as to service connection will 
be based on review of the entire evidence of record, with due 
consideration to the policy of the VA to administer the law 
under a broad and liberal interpretation consistent with the 
facts in each individual case.  See 38 C.F.R. § 3.303(a).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, a number of listed diseases, 
including Type II diabetes mellitus, shall be service- 
connected if the requirements of §3.307(a)(6) are met even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of § 3.307(d) are also satisfied.  38 U.S.C.A. § 1116; 38 
C.F.R. § 3.309(e).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the United States Court of 
Appeals for Veterans Claims' (the Court) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2006).

The Board is required to base its decisions on independent 
medical evidence rather than rely upon its own 
unsubstantiated medical opinions.  See Colvin v. Derwinski, 1 
Vet. App. 171 (1991).

It is also noted that in this as in any other case, it 
remains the duty of the Board as the fact finder to determine 
credibility in any number of contexts, whether it has to do 
with testimony or other lay or other evidence.  See Culver v. 
Derwinski, 3 Vet. App. 292, 297 (1992).  Lay individuals may 
not render medical conclusions, see Espiritu v. Derwinski, 2 
Vet. App. 492 (1992); however, a lay statement may be made 
which relays the visible symptoms of a disease or disability 
or the facts of observed situations or circumstances, see 
Caldwell v, Derwinski, 1 Vet. App. 466, 469 (1991), after 
which a decision must be made as to the credibility thereof 
in the context of probative medical evidence, see Rowell v. 
Principi, 4 Vet. App. 9, 19 (1993).  In any event, the Board 
has the duty to assess the credibility and weight to be given 
the evidence.

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, op. cit. 
(Court held that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration).

The Federal Circuit has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).  The Federal Circuit has also held that a 
veteran seeking disability benefits must establish the 
existence of a disability and a connection between service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, supra. 

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

 III. Factual Background and Analysis
A. Diabetes Mellitus

The veteran's Marine Corps service documentation including a 
NAVMC 118(17) reflects that he arrived in DaNang Air Base, 
Republic of Vietnam on February 11, 1968, and departed that 
base on December 13, 1968.  He has reported that he was not 
only in DaNang but elsewhere in-country.  His DD 214, in 
pertinent part, shows that he earned the National Defense 
Service Medal, Vietnam Service Medal with 2 stars, and the 
Vietnam Campaign Medal with device.  His 201 file confirms 
that he was involved in the Counter Insurgency Operation out 
of DaNang from February to December 1968.  

Thus, the veteran's service records confirm that he had 
active military service in the Republic of Vietnam during the 
Vietnam Era and thus exposure to herbicides is assumed.  38 
C.F.R. § 3.307(a)(6)(iii).

Under certain circumstances, service connection for specific 
diseases may be presumed if a veteran was exposed during 
service to certain herbicides, including Agent Orange, and 
the disease becomes manifest to a compensable degree at any 
time after service. See 38 U.S.C.A. § 1116; 38 C.F.R. § 
3.307, 3.309(e).  The presumption may be rebutted by 
affirmative, though not necessarily conclusive, evidence to 
the contrary.  38 U.S.C.A. § 1113(a); 38 C.F.R. § 3.307(d).
 
The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

Service medical records are not helpful other than a glucose 
tolerance test was reportedly within normal limits.

The VA and private clinical records in the file reflect that 
the veteran has been diagnosed with diabetes mellitus since 
the late 1990's.

The veteran has a number of other disabilities, and has been 
given various treatments over the past decade or so, 
including several types of steroids (including Decadron and 
Celestone) since about the late 1990's primarily for his 
arthritis.  He has also received other steroids such as 
Prednisone since about 2001.

In a clinical report dated in October 2003, one physician 
cited all of the veteran's various current disabilities, and 
opined that he has "diabetes: most likely it is secondary to 
prednisone".  

As he had promised when testifying at the hearing in November 
2006, the veteran subsequently submitted a medical opinion 
from RT M.D., dated in January 2007, to the effect that the 
veteran had many medical problems including anxiety and heart 
problems, and that based on his review of the file and the 
available literature: 

it is conceivable that some of his 
medical conditions including coronary 
artery disease and diabetes mellitus 
could probably be linked to his exposure 
to dioxin contaminated Agent Orange. This 
belief of the clinical association is 
also supported by the National Institutes 
of Environmental Health Sciences at NIH.

In assessing the veteran's claim for service connection for 
diabetes mellitus, the Board notes that he is presumed to 
have exposed to Agent Orange while in Vietnam.  Under 
pertinent regulations,  service connection may be presumed 
for residuals of Agent Orange exposure by showing two 
elements.  First, a veteran must show that he served in the 
Republic of Vietnam during the Vietnam War era; and Second, 
the veteran must be diagnosed with one of the specific 
diseases listed in 38 C.F.R. § 3.309(e) (e.g. diabetes 
mellitus).  Both of these elements have been met.  And while 
the veteran's opinion in this regard is not required, it 
happens to entirely coincide with the prevailing regulations.

Accordingly, the only reasonable basis for not granting 
service connection for diabetes mellitus would be if the 
legal presumption has been persuasively rebutted by other 
evidence including credible medical  opinion.  

In this case, the only evidence in opposition to the 
affirmative presumption consists of a singular impression by 
one physician to the effect that the veteran's diabetes is 
probably due to steroids, absent any identifying rationale 
for such an opinion or, more importantly, other substantively 
supportive documentation to include why the regulatory 
presumption should be considered inapplicable herein.  

Indeed, it is not contradicted that the veteran has been 
taking a number of steroids for disabilities, primarily his 
arthritis.  From the other clinical evidence in the file, it 
appears possible that his steroid use, among a variety of 
other things, may have had some impact on treatment for his 
diabetes mellitus, or at least in the monitoring and control 
thereof.  While he had been taking some forms of steroids for 
a period of several years at most prior to the diagnosis of 
diabetes, and that steroid use has periodically escalated 
since the diagnosis in one or another form, there is nothing 
else in the file to persuasively sustain that steroid use was 
cause for the disease.  

Based on a weighing of the aggregate evidence, the Board 
finds that this singular otherwise unsupported opinion is an 
insufficient basis to refute the strong presumption rendered 
by the other evidentiary and regulatory foundations in this 
case.  With the resolution of doubt in his favor, service 
connection for diabetes mellitus is granted.  

Rheumatoid Arthritis and BPH

Service medical records show no evidence of prostate 
disability including BPH, or rheumatoid or any other kind of 
arthritis.

The clinical records available in the file, which the veteran 
indicates are all that there are, reflect that in the late 
1990's he began to have problems with pain and imitation of 
motion in a number of joints.  On several occasions, his RA 
(latex fixation) testing and sedimentation rates were 
elevated, and it was felt that his arthritis was possibly 
migratory or systemic and could be of rheumatoid origin.  
Rheumatoid arthritis has been shown as an ongoing diagnosis 
on a number of clinical reports since the late 1990's.  Other 
orthopedic diagnoses have included tendonitis, carpal tunnel 
syndrome, bursitis and osteoarthritis.  

The veteran was first identified in clinical treatment 
records as having some urinary complaints and a diagnosis was 
made of BPH in 1996 or 1997.

Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such have 
resulted in a disability.  Hence, if there is present 
disability, as the case herein, there must also be a nexus 
between that disability and service or there can be no valid 
claim for service connection.  Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  The Court has consistently held that, under the law 
cited above, "[a] determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service."  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the Federal Circuit, which has 
stated that "a veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the disability."  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The veteran's statements describing his symptoms are 
considered to be competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  The Board does not doubt the 
sincerity of the veteran's beliefs that he developed a 
variety of chronic disorders in-service that he continues to 
have.  However, questions of medical diagnosis and causation 
are within the province of medical professionals.  Jones v. 
Brown, 7 Vet. App. 134, 137-38 (1994).  As a layman without 
the appropriate medical training or expertise, the veteran is 
not competent to render a probative (i.e., persuasive) 
opinion on such a medical matter.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992). See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").

However, in this case, while the veteran says he has had 
arthritic and prostate problems for decades, this is not 
otherwise sustained by the credible and verifiable evidence 
of record.

Moreover, in this case, there are no medical opinions in the 
file which relate either BPH or arthritis of any type as 
being in any way connected with service or anything of 
service origin to include dioxin exposure.     

Absent essential chronicity and most particularly, a 
supportable credible nexus between current disability and 
service, service connection is not warranted for either BPH 
or arthritis of any kind including rheumatoid, if present.  
In so concluding, the Board has considered the benefit-of-
the-doubt doctrine; however, as the preponderance of the 
evidence is against the veteran's claim with regard to 
arthritis and BPH, that doctrine is not applicable. See 38 
U.S.C.A. § 5107(b) (West 2002).


ORDER

Service connection for diabetes mellitus is granted.

Service connection for BPH and arthritis is denied.



REMAND

CAD, Hypertension, Major depressive disorder, Cataracts

The denial in this decision of service connection for BPH and 
arthritis does not have particular impact on other pending 
issues.  However, in pertinent part, the grant herein of 
service connection for diabetes mellitus necessitates a 
further review of the other remaining pending appellate 
issues since the veteran has alternatively argued that that 
disability has caused or significantly contributed to his 
other problems.  

The veteran has also argued that his exposure in service to 
dioxins caused various other disabilities [in addition to 
diabetes mellitus], particularly those involving his heart to 
include CAD and hypertension.  In the past decade or so, he 
has undergone myriad cardiovascular procedures with only 
modest sustained improvement.

He has argued that his multiple, far-ranging and somewhat 
intransigent heart and other organic problems in turn led to 
his developing major depression.  

He has argued that his diabetes mellitus or treatment 
therefore [as well as treatment for the other disabilities he 
claims are due to the diabetes] may well have caused or 
significantly contributed to his having developed bilateral 
cataracts.  In this regard, he was examined soon after having 
been diagnosed with diabetes at which time there was no 
identified diabetic retinopathy.  However, subsequent eye 
examinations are unclear in that regard. 

As noted above, subsequent to the hearing in November 2006, 
the veteran submitted a medical opinion from RT M.D., dated 
in January 2007, to the effect that the veteran had any 
medical problems including anxiety and heart problems, and 
that based on his review of the file and the available 
literature, that 

it is conceivable that some of his 
medical conditions including coronary 
artery disease and diabetes mellitus 
could probably be linked to his exposure 
to dioxin contaminated Agent Orange. This 
belief of the clinical association is 
also supported by the National Institutes 
of Environmental Health Sciences at NIH.

In order to obtain all possible relevant evidence in support 
of the remaining pending claims,  the Board finds that 
additional development is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  The appellant 
has the right to 
submit additional 
evidence and 
argument on the 
matter or matters 
the Board has 
remanded.  
Kutscherousky v. 
West, 12 Vet. App. 
369 (1999).  

If there are any 
additional private 
clinical records 
relating to care for 
heart, psychiatric 
or eye disabilities 
which are not yet in 
the file, the 
veteran should 
identify them and 
either obtain the 
records or provide 
suitable release so 
that VA may assist 
him in obtaining 
them, and these 
should be added to 
the file.  And 
although there 
appear to be many 
private treatment 
and hospital records 
for the apparent 
beginning of his 
cardiovascular care 
already in the file, 
if there are 
additional records 
of this sort, he is 
encouraged to ensure 
that all pertinent 
records for that 
period of time are 
in the file. 

Up-to-date VA 
clinical records and 
Social Security 
Administration (SSA) 
records, if any, 
should also be added 
to the file.

2.  The veteran 
should then be 
scheduled for 
examinations by VA 
specialists in 
psychiatry, 
cardiology, 
ophthalmology and 
endocrinology, to 
answer the following 
questions: (a) when 
did the veteran 
initially 
demonstrate 
cataracts, and 
psychiatric and 
cardiovascular 
disabilities, and 
(b) what were then, 
and are now, the 
appropriate 
diagnoses for these 
disabilities; (c) to 
what were the 
veteran's heart, eye 
and psychiatric 
problems in any way 
attributable, (d) 
were these 
disabilities in any 
way due to or 
contributed to by 
in-service dioxin 
exposure; (e) by 
what other 
disabilities or 
treatment were any 
of these problems in 
any way impacted, 
and (f) in what 
manner; (g) 
specifically, what 
impact has the 
veteran's diabetes 
mellitus or 
treatment therefore 
have on any of his 
other disabilities.  
The opinions should 
be detailed and 
prepared after a 
review of the entire 
evidence of record.

3.  The case should 
then be reviewed by 
the VARO/AMC.  If 
the decision remains 
unsatisfactory, a 
SSOC should be 
issued and the 
veteran and his 
representative 
should be given 
reasonable 
opportunity to 
respond.  

Thereafter, the case 
should be returned 
to the Board for 
final appellate 
review.  The veteran 
need do nothing 
until he is so 
notified.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


